OPINION
PER CURIAM.
Appellant, Stephen Stackhouse, proceeding pro se and in forma pauperis, filed a complaint asserting a claim under 42 U.S.C. § 1983 against public defender John Kravich. The complaint alleges that Kravich did not adequately defend Stack-house against state criminal charges. Stackhouse requests money damages and that his state conviction be overturned. We agree with the District Court that Kravich is not a proper party to this action, see Polk County v. Dodson, 454 U.S. 312, 325, 102 S.Ct. 445, 70 L.Ed.2d 509 (1981), and that even if he were, the instant challenge to the validity of the state conviction would be barred by Heck v. Humphrey, 512 U.S. 477, 486-87, 114 S.Ct. 2364, 129 L.Ed.2d 383 (1994).
As the appeal lacks arguable merit, we will dismiss it pursuant to 28 U.S.C. § 1915(e)(2)(B). Appellant’s motion for appointment of counsel is denied.